EXCHANGE AGREEMENT THIS EXCHANGE AGREEMENT (the “Agreement”), dated as of December22,2008,is made by and between eMagin Corporation, a Delaware corporation (“Company”), and each of the holders named on Schedule A hereto (each, including its successors and assigns, a “Holder” and collectively the “Holders”). WHEREAS, the Holders hold certain of the Company’s 8% Senior Convertible Notes due December 22, 2008 set forth on Schedule A attached hereto (the “Notes”); and WHEREAS, the Company and the Holders wish to provide for the terms and conditions pursuant to which the Holders shall receive, in exchange for their Notes and unpaid interest thereonshares of the Company’s
